Case 4:20-cr-00181-GKF Document 68 Filed in USDC ND/OK on 01/28/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                    Case No. 4:20-CR-00181-GKF-1

DAVID DON GOODIN,

               Defendant.


                                     OPINION AND ORDER

       Pending before the court is the Motion to Dismiss Count Six [Doc. 59] filed by defendant

David Don Goodin. Goodin moves to dismiss Count 6 of the Superseding Indictment [Doc. 43]

“because Goodin never attended a hearing as required by 18 U.S.C. § 922(g)(8)(A),” [Doc. 59,

p. 1]. The government requests that the court deny the motion. [Doc. 62]. “[C]ourts may entertain

motions [to dismiss] that require it to answer only pure questions of law” and/or “that require resort

to facts outside the indictment and bearing on the general issue” where: (1) “the operative facts are

undisputed”; (2) “the government fails to object to the district court’s consideration of those

undisputed facts”; and (3) “the district court can determine from them that, as a matter of law, the

government is incapable of proving its case beyond a reasonable doubt.” United States v. Pope,

613 F.3d 1255, 1260 (10th Cir. 2010) (citations and quotations omitted).

       18 U.S.C. § 922(g) makes it unlawful for any person “who is subject to a court order” to

possess a firearm. 18 U.S.C. § 922(g)(8). A “court order” is one that:

       (A) was issued after a hearing of which such person received actual notice, and at
       which such person had an opportunity to participate;
       (B) restrains such person from harassing, stalking, or threatening an intimate
       partner of such person or child of such intimate partner or person, or engaging in
       other conduct that would place an intimate partner in reasonable fear of bodily
       injury to the partner or child; and
Case 4:20-cr-00181-GKF Document 68 Filed in USDC ND/OK on 01/28/21 Page 2 of 3




       (C)(i) includes a finding that such person represents a credible threat to the physical
       safety of such intimate partner or child; or
       (ii) by its terms explicitly prohibits the use, attempted use, or threatened use of
       physical force against such intimate partner or child that would reasonably be
       expected to cause bodily injury;

Id. Goodin takes aim at § 922(g)(8)(A) by contending that a defendant must have attended a

hearing to satisfy its requirements. Goodin argues that he never attended a hearing and, therefore,

Count Six must be dismissed.

       However, 18 U.S.C. § 922(8)(A) does not require that a defendant participate in a hearing.

It instead requires that the court order be issued after: (1) a hearing; (2) “of which such person

received actual notice”; and (3) “at which such person had an opportunity to participate.” Id.

(emphases added). According to the documents from the District Court of Creek County,

Oklahoma, two hearings were scheduled for October 18, 2019 (continued until October 23, 2019)

and April 17, 2020 before Judge Douglas Golden. [Doc. 62-2, p. 1; Doc. 62-3, p. 3; Doc. 62-4,

p. 1]; see Black’s Law Dictionary 721 (6th ed.1990) (defining “hearing” as “[a] proceeding of

relative formality (though generally less formal than a trial), generally public, with definite issues

of fact or law to be tried, in which witnesses are heard and evidence presented”). Thus, the issue

is whether Goodin had actual notice and an opportunity to participate in the hearings, rather than

whether Goodin participated in the hearings.

       Goodin had notice of both hearings from the Emergency Order of Protection [Doc. 62-2,

p. 1] and Continued Emergency Order of Protection [Doc. 62-4, p. 1] filed in the District Court of

Creek County, Oklahoma. Goodin was even represented by counsel who entered an appearance

in the case on October 15, 2019. [Doc. 62-3, p. 3]. Goodin then had the opportunity to take part

in the hearings, but instead decided to agree to a Continued Emergency Order of Protection before

the October hearing, and again before the April hearing. [Doc. 62-3, pp. 3–4]. As such, 18 U.S.C.

§ 922(g)(8)(A) is satisfied here. Indeed, to hold otherwise would create an absurd incentive; “a


                                                  2
Case 4:20-cr-00181-GKF Document 68 Filed in USDC ND/OK on 01/28/21 Page 3 of 3




defendant with all the protections that the statute contemplates could simply consent to an agreed

order to escape a later federal prosecution.” United States v. Banks, 339 F.3d 267, 272 (5th Cir.

2003). Therefore, the motion is denied. See id. at 271 (“Banks effectively asks us to hold that an

agreed order can never be the basis for an 18 U.S.C. § 922(g)(8) prosecution. That we will not

do.”); cf. United States v. Spruill, 292 F.3d 207, 220 n.15 (5th Cir. 2002) (holding that 18 U.S.C.

§ 922(g)(8) was not satisfied because “no hearing was set, given notice of, or held, there was no

appearance before the judge, and the order was explained to the illiterate Spruill by the protected

party’s attorney”).

       WHEREFORE, the Motion to Dismiss Count Six [Doc. 59] filed by defendant David Don

Goodin is denied.

       IT IS SO ORDERED this 28th day of January, 2021.




                                                3
